 76DECISIONS OF NATIONALLABOR RELATIONS BOARDMcCulloch CorporationandTool and Die Craftsmen,National Federation of Independent Unions, Peti-tioner.Case 31-RC-1507March 18, 1971DECISION AND DIRECTION OFELECTIONBy CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Marvin E. Roth-bloom of the National Labor Relations Board.Following the hearing and pursuant to Section 102 67of the National Labor Relations Board Rules andRegulations, Series 8, as amended, and by direction ofthe Regional Director for Region 31, this case wastransferred to the Board for decision. The Employerand the Petitioner filed briefs which have been dulyconsidered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanelThe Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error The rulings are herebyaffirmed.Upon the entire record in the case, the Boardfinds. i1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assertjurisdiction herein.2.The Employer declined to stipulate that thePetitionerwas a labor organization within themeaning of the Act. The record shows that thePetitioner has 24 to 30 collective-bargaining agree-ments, including master agreements with the Tool andDie Shop Division and the Tool and Die Manufactur-er'sDivision of the California Metal Trade Associa-tion covering 1,200 to 1,400 employees in 70 plants inthe State of California. We find that the Petitioner is alabor organization within the meaning of Section 2(5)of the Act.23.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act4.The Employer is engaged in the manufacture ofIRespondent's request for oral argument is denied as the recordadequately presents the issues and the positions of the parties2SeeFriden Calculating Machine Co,110 NLRB 1618'in 1958, as the result of a Board-conducted election, the Unitedpower chain saws and related accessories. ThePetitioner seeks a craft unit of tool-and-die makers,apprentices, and allied craftsmen working in theToolroom, EngineeringMachine Shop, and Ad-vanced Development Division Machine Shop. ThePetitioner states it would proceed to an election in atraditional departmental toolroom unit, but that it isnot willing to represent an overall production andmaintenance unit which the Employer contends issolely appropriate. There is no relevant history ofcollective bargaining in the plant.;For the reasons enumerated below, we find that theunitprimarily requested by the Petitioner is notappropriate, but that a traditional departmental unitof toolroom employees is an appropriate unit.The Petitioner seeks to represent 67 of the Employ-er's500 employees. Of the 67 employees, 46 aretoolroom employees, 10 are engineering machineshop fabrication technicians, and II are advancedevelopment division (ADD) fabrication technicians.The toolroom employees are assigned to theManufacturing Engineering Department under thedirection of Mr. Rocks. The toolroom is made up oftheDie-CastMold Section with Mr. Denny asforeman, and the Tool-and-Die Section with Mr.Mazzone as foreman. Both Denny and Mazzonereport to Rocks. The toolroom is located in anenclosed corner of building 14, which building is alsooccupied by shipping, stores, the production machineshop, and the die-cast operation. For the purpose ofdiscussion, the operations in the Tool-and-Die Sec-tion of the toolroom can be described generally as tooland cutter grinding, jig boring, general machine, andtool-and-die workThe tool and cutter grinders are classified asGrinderOperatorToolroom,Grinder Tool andCutterA, and Grinder Precision Tooling, LaborGrades 13 to 16. They are responsible for grindingtools and cutters used in production Thejig borersare classified as Machinist Jig Borers, Labor Grade20.They operate jig boring machines which boreprecision holes for the toolroom and model shop. Thegeneral machinists are classified as Machinists Tool-room A and B, Labor Grades 15 and 18. They operatethe lathes in the toolroom. The tool-and-die employ-ees are classified as Tool-and-Die Maker A and B,Labor Grades 16 and 20. These employees operatelathes,milling machines, and drill presses, and theirmain function is to build new tools and dies, fixtures,and special machinery. There are six employees in thesection considered by the Employer to be journeymentool-and-die makersAutomobile Workers was certified as the collective-bargaining agent for allof the Employer's production and maintenance employees Bargainingsessions took place for a year but no contract was reached189 NLRB No 16 McCULLOCH CORPORATION77There is a Welder Tooling, Labor Grade 18, in thetoolroom,who operates various types of weldingequipment to weld mold cavities, mold inserts, blades,jigs, and fixtures. He also from time to time weldsbroken machine parts in the maintenance depart-ment. The Inspector Tool and Die, Labor Grade 20, isresponsible for inspection of tools that are built by thetoolroom employees, tooling purchased from outsidevendors, and tooling brought in from the productionfloor for maintenance by the toolroom employees.Finally, there is one janitor in Labor Grade 3, underthe supervision of Mazzone, who performs the generalhousekeeping duties in the toolroom proper.The employees of the Die-Cast Mold Section of thetoolroom are classified asMoldmaker Die-CastSenior,Moldmaker Die-Cast A, Die Repairman, andDie Repair Helper, Labor Grades 12 to 24. They areengaged in the repair and maintenance of the die-castmolds utilized in the die-cast machines and thebuilding of new molds. They operate mold machineryequipment which is found only in this section of thetoolroom.The Employer considers two of theseemployees to be journeymen moldmakers.The toolroom contains machinery such as mills, aBridgeport miller, a Texas milling machine, a rotaryhead drill, grinders, shapers, lathes, a jig bore, andtracing machines. These machines are not found inany of the production areas. The toolroom employeeswork to a tolerance of as close as a ten-thousandth ofan inch. They are required to be able to work fromblueprints and sketches and to use such instrumentsas calipers,micrometers, indicators, and heightgauges. They are also required to be knowledgeable incertain fields of mathematics.The Employer does not have a formal apprentice-ship program, but the minimal background for anewly hired toolroom employee is a high schooleducation, some trade school education, and an "allaround machinist background." Toolroom employeesin lower labor grades receive on-the-job training fromthe foreman, group leaders, and journeymen.Approximately one-half of the capacity of thetoolroom is devoted to manufacturing and trying outnew tools, dies, and molds, and the other half tomaintaining and repairing tools, dies, and molds usedin production.The toolroom employees spend 85 to 90 percent oftheir time in the toolroom. Some 10 to 15 percent oftheir time is spent setting up new equipment andtroubleshooting on the production machine shopfloor and training setup men and machine operatorsin the use of new equipment as well as building andrepairing special fixtures utilized by the PlatingDepartment employees. When the toolroom employ-eesare engaged in these activities outside thetoolroom, they are still under the supervision of theirown toolroom supervisors.As the facts clearly indicate that toolroom employ-ees are required to build and maintain molds, tools,dies, jigs, and special equipment, to work at closetolerances, to use precision measurement instruments,and to work from blueprints and sketches, we findthat the toolroom comprises a functionally distinctand homogeneous traditional department with anucleus of skilled employees who constitute a unitappropriate for collective bargaining.4Contrary to the Employer's contention the lack ofany apprenticeship program does not militate againstthe appropriateness of a departmental unit of tool-room employees with typical toolroom functions,particularlywhere, as here, the Employer concedesthat a substantial number are journeymen craftsmen,and all have a machinist's background and receive on-the-job training in the toolroom. Twenty-five of theforty-six toolroom employees were previously em-ployed elsewhere in the plant. However, there is noorderly and mechanical line of progression fromproduction to the toolroom and only 25 employeeshave made this change since 1951. Although alsolocated in building 14, the production machine shopand the die-cast operation are in the ProductionDepartment, which is supervised separately from thetoolroom. Most of these other employees are in lowergrades than those in the toolroom, and operatemachines in the production and fabrication of partsfor the Employer's products. While the work of theseemployees is somewhat similar to that of the toolroomemployees, they are not required to work at the sameclose tolerances nor do they exercise the same degreeof skill required in the building and maintaining oftools and dies, jigs, and fixtures. The work performedby the employees of the production machine shop anddie-casting operations is production work of a morerepetitivenature.A toolroom employee who hasseniority in the production machine shop or the die-cast operation may bump back into one of thosesections in case of a layoff, but little bumping hasbeen done.There are two groups of fabrication technicianssought by the Petitioner. One group works in theEngineering Test Lab Machine Shop located inbuilding 13. They are supervised by Mr. Swiggart, thegeneral supervisor of the Engineering Test Lab.Swiggart also supervises the development engineersand the engineering technicians who also are in theEngineering Test Lab, but whom the Petitioner does'Accord:Jar Kay Metal SpecialitiesCorp.163NLRB 719;Generalinvolved are not currently represented as part of a broader unit, variousDynamics Telecommunications,a Divisionof GeneralDynamics,140 NLRBother factors delineated inMallinckrodt Chemical Works,162 NLRB 387,1286;Union Steam PumpCompany,118 NLRB 689.As the employees hereas determinative in severance cases, are not relevant. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot wish to represent. Swiggart is ultimately responsi-ble to a vice president of the Engineering Division.The Engineering Test Lab is engaged in developing,testing, and analyzing chain saws and related accesso-riesunder productionThe other group of fabrication technicians request-ed works in the ADD Experimental Machine Shop inbuilding 8. These employees are supervised by Mr.Hutchinson, the Experimental Machine Shop supervi-sor, who is ultimately responsible to the vice presidentof ADD. They work on products which may or maynot be placed into production, and may or may not berelated to the current line of products sold andmarketed by the Company.All fabrication technicians operate lathes, mills,grinders, drills, sheetmetal equipment, welding equip-ment, pattern shop equipment, and woodworkingequipment. They spend 10 to 15 percent of their timebuilding "quick and dirty tooling," and the rest oftheir time machining parts and putting them togetherinto assemblies or subassemblies. They are also calledupon to do some modelmaking with clay, plastic, andwood. Although fabrication technicians are classifiedasLabor Grade 20 and have general machinistbackgrounds, they do not exercise the same degree ofskill as the toolroom employees for they build only theaforementioned "quick and dirty tooling" which doesnot require the same precision or durability as thetooling built in the toolroom. As indicated, they spendthe great majority of their time assembling parts asopposed to the toolroom employees who spend themajority of their time building and maintainingtooling. There are no skilled journeymen craftsmen ineither of these machine shops.The facts establish that the fabrication techniciansare separately supervised and are assigned to differentdepartments than the toolroom employees. Further-more, they are not directly involved in the Employer'stool-and-die operation.We therefore find that theymay not appropriately be included in the departmentunit, nor do they constitute an appropriate unit orunits on any other basis. We will therefore dismiss thepetition as to the fabrication technicians.5As the toolroom janitor is assigned to the toolroom,we find, contrary to the Petitioner, that his interestsare closely allied with those of the other toolroomemployees and shall include him in the unit.6Accordingly, we find that the following employeesof the Employer constitute a unit appropriate forpurposes of collective bargaining within the meaningof Section 9(b) of the Act.All toolroom department employees, including thetoolroom janitor, but excluding all other employees,guards, and supervisors as defined in the Act.[Direction of Election7 omitted frompublication.]5 SeeBurroughs Corporation,116 NLRB 11 186No one requests the inclusion of the toolcrib attendant,who is not inthe toolroom department and is separately supervised by Mr Vance andwho supplies the entire production force,as well as the toolroom withtoolingWe shall therefore exclude him from the unitr In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc,156 NLRB 1236,N L R B v Wvman-Gordon Co,394 U S759Accordingly, it is hereby directed that an election eligibility list,containing the names and addresses of all the eligible voters,must be filedby the Employer with theRegional Director for Region31 within 7 days ofthe date of this Decision and Direction of Election The Regional Directorshallmake the list available to all parties to the election No extension oftime to file this list shall be granted by the Regional Director except inextraordinary circumstances Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled